PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,496,509
Issue Date: 30 Jul 2013
Application No. 12/890,438
Filing or 371(c) Date: 24 Sep 2010
Attorney Docket No. W003-P10779US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b), filed August 2, 2021, to accept the unintentionally delayed payment of the 3 ½ year maintenance fee for the above-identified patent.

The renewed petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

Maintenance fees as set forth in §§ 1.20(e) through (g)  are required to be paid in all patents based on applications filed on or after December 12, 1980, except as noted in paragraph (b) of 37 CFR 1.362, to maintain a patent in force beyond 4, 8 and 12 years after the date of grant. 37 CFR 1.362(d) and (e) set forth the time periods when the maintenance fees for a utility patent can be paid without surcharge and with surcharge, respectively. A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid.

U.S. Patent No. 8,496,509 issued on July 30, 2013. The 3 ½ year maintenance fee was due on Monday, August 1, 2017. As this deadline was not met, the patent became expired. 

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. 

Petitioner has provided an adequate explanation of the delay in timely paying the 3 ½ year maintenance fee and in filing the initial petition. Each renewed petition was timely filed relative to the date the immediately preceding decision on petition was mailed. 

However, the Office has no record of receiving the 7 ½ year maintenance fee, which was due at the very latest with a surcharge on July 30, 2021. 

Did petitioner proffer the 7 ½ year maintenance fee and surcharge by the July 30, 2021 deadline? If so, please provide evidence that payment was made.

If petitioner did not proffer the 7 ½ year maintenance fee and surcharge prior to July 30, 2021, then a second maintenance fee petition is due. Since two maintenance fees were missed, two petition fees are required. Petitioner must pay another $525 petition fee if the 7 ½ year maintenance fee was not timely paid.

Please file a renewed petition accompanied by evidence that the 7 ½ year maintenance fee and surcharge were timely paid by July 30, 2021 OR file a renewed petition with another $525 petition fee, the $940 7 ½ year maintenance fee, and a statement that the delay in paying the 7 ½ year maintenance fee was unintentional.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

Registered users may file via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET